Citation Nr: 9911429	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for postoperative residuals 
of ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
October 1965 to July 1969.  He was subsequently a member of 
the Air National Guard of Connecticut from September 1978 to 
April 1980.

In May 1997, the veteran filed an original disability claim, 
seeking service connection for postoperative residuals of 
ulcerative colitis.  This appeal arises from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, that denied 
the claim.

The veteran testified at an August 1998 hearing at the RO, 
convened by the undersigned Member of the Board of Veterans' 
Appeals (Board), who was designated by the Chairman to 
conduct the hearing and make the final decision in this case.  
A complete transcript of the hearing is of record.  
Subsequently, after the case was transferred to the Board, it 
was noted that, in a December 1997 letter, the veteran had 
requested a hearing before RO personnel in addition to a 
hearing before a traveling Member of the Board.  Accordingly, 
a January 1999 letter asked the veteran to clarify his 
hearing request.  In a January 1999 response, he indicated 
that he no longer desired to have a hearing before RO 
personnel.


FINDING OF FACT

The claim for service connection for postoperative residuals 
of ulcerative colitis is not plausible under the law, as it 
is not accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for postoperative residuals 
of ulcerative colitis is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

Except for surgical correction of pyloric stenosis in infancy 
noted on an October 1965 entrance examination and a July 1969 
separation examination, the veteran's active duty service 
medical records are silent regarding any complaints, 
diagnosis, or treatment of a gastrointestinal disorder, to 
include ulcerative colitis.

The veteran attended college, from 1969 to 1973, receiving VA 
education benefits under chapter 34 of title 38, United 
States Code.  He then began a career in the insurance 
industry, which has continued to the present time.

At a September 1978 Connecticut Air National Guard enlistment 
examination, the veteran specifically denied history and 
present complaints of frequent indigestion, recent gain or 
loss of weight, and stomach, liver, or intestinal trouble, 
and his abdomen and viscera were normal upon clinical 
evaluation.

National Guard personnel records show that the veteran served 
on 68 days of inactive duty training from September 1978 and 
April 1980.  All of his active duty for training occurred in 
1979, consisting of 15 days - from 26 to 30 March, from 16 to 
21 April, and from 7 to 10 May of that year.

March 1980 records from New Britain General Hospital show 
that the veteran presented at that facility, describing a 
two-year history of bloody diarrhea and abdominal cramps.  
Clinical history was noted to the effect that a barium enema 
performed two years earlier had been read as normal, but an 
endoscopy at that time had been "compatible with" 
ulcerative colitis.

During the March 1980 hospitalization, the veteran underwent 
an abdominal perineal resection of the sigmoid colon and 
rectum, with creation of a colostomy, for ulcerative colitis.  
The pathology report noted no evidence of ulceration or crypt 
abscesses at the proximal margin of the surgical resection.  
Nevertheless, a May 1980 report noted that the veteran, with 
a history of ulcerative colitis since 1977, was again 
symptomatic.  That is, he again had bloody diarrhea and 
abdominal cramps, and the symptoms failed to respond to 
medication.  Colonoscopy through the colostomy revealed 4+ 
granularity, 4+ friability, and 4+ exudate.  Later that 
month, the veteran underwent a colectomy of the right, 
transverse, and left colon, removal of the colostomy, and 
creation of an ileostomy.

At an August 1998 hearing convened by the undersigned Member 
of the Board, the representative asserted on the veteran's 
behalf that, while on active duty, he had experienced nausea, 
vomiting, diarrhea, and what was thought to be hemorrhoids 
due to constipation.  The representative then referred to 
some of the symptoms of ulcerative colitis as described in 
the CECIL TEXTBOOK OF MEDICINE:  abdominal cramps, but not pain 
or tenderness, constipation, and, as more of the colon 
becomes involved, diarrhea.  The representative contended 
that the veteran's ulcerative colitis began while he was on 
active duty.

Also at the August 1998 hearing, the veteran testified that, 
after service, he had attended college from 1969 to 1978.  He 
testified that he had never sought medical attention for a 
gastrointestinal disorder during those years, but had used 
Metamucil, for constipation and diarrhea, and Preparation H.  
He stated that the frequency of symptoms while he in college 
was once or twice per quarter.  He then joined the National 
Guard in 1978, intending to obtain a commission and remain in 
the Guard until he qualified for a pension.  In closing 
remarks at the hearing, the veteran's representative alluded 
to 38 C.F.R. §§ 20.901, 20.902, an apparent request for an 
opinion by an independent medical expert.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded; then, if such 
evidence is submitted, the Secretary has the duty to assist a 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, there is no duty to assist.  Anderson v. Brown, 9 
Vet.App. 542 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet.App. 14 (1993).  Thus, the threshold 
question is whether the claimant has presented a well 
grounded claim.

A well-grounded claim is one that is meritorious on its own 
or capable of substantiation; it need not be conclusive, but 
only plausible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To 
present a well grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 9 
Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); and Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In this case, the veteran clearly has a current disability, 
postoperative residuals of ulcerative colitis.  It was 
manifested, at the time of his 1980 surgery, by bloody 
diarrhea and abdominal cramps.  His representative has 
asserted that, while in service, he had nausea, vomiting, 
diarrhea, and constipation; the veteran testified, at the 
Travel Board hearing, that he had those symptoms in college 
following service.  The essential contention is that he 
incurred ulcerative colitis during active duty.

As noted above, the veteran's service medical records do not 
show any complaints, diagnosis, or treatment for ulcerative 
colitis, or any other gastrointestinal disorder, chronic or 
acute.  Thus, his testimony and his representative's 
assertions are relevant, and indeed, critical, to the claim 
because, in the absence of that testimony and those 
assertions, there is no evidence of incurrence of any 
gastrointestinal disorder in service.

As noted above, evidentiary assertions by the veteran are 
ordinarily accepted as true for the limited purpose of 
determining whether a claim is well grounded.  King, supra.  
The exception to this rule is where the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Id.  For 
example, lay persons (i.e., persons without medical training 
or expertise) are not competent to offer opinions concerning 
medical etiology or diagnosis.  Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay persons are always competent to 
testify regarding symptoms they experienced.  Routen, supra.  
Inasmuch as the appellant's claim involves a question of 
medical causation, competent medical evidence is required, 
but, since such evidence is lacking here, the appellant's 
claim is not well grounded .  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Without addressing the credibility of the veteran's testimony 
or his representative's assertions, the Board would be remiss 
if we failed to note that, when the veteran was seen for 
ulcerative colitis in March 1980, he gave a two-year history 
of bloody diarrhea and abdominal cramps, and reported of an 
endoscopy two years earlier that was compatible with 
ulcerative colitis but a barium enema that was read as 
normal.  Later, when he was seen with recurring bloody 
diarrhea and abdominal cramps in May 1980, he related that 
those symptoms had begun in 1977.  Nevertheless, while 
addressing the threshold question of whether the claim is 
well grounded, the Board accepts that the veteran had nausea, 
vomiting, diarrhea, and constipation during active duty and 
immediately thereafter.

The real problem is the dearth of medical evidence linking 
the veteran's ulcerative colitis, manifested by bloody 
diarrhea and abdominal cramps in 1977 or 1978, to nausea, 
vomiting, diarrhea, and constipation beginning in the late 
1960's.  At the August 1998 hearing, his representative 
referred to some of the symptoms of ulcerative colitis as 
shown by a treatise, the CECIL TEXTBOOK OF MEDICINE.  It is clear 
from the hearing transcript that the representative was 
reading from the following passage in the treatise found 
under the heading of clinical manifestations of ulcerative 
colitis:

The symptoms of UC depend upon the extent 
and severity of inflammation within the 
colon.  UC always involves the rectum; 
patients with proctitis present with 
rectal bleeding, tenesmus, and the 
passage of mucopus.  The consistency of 
stools is variable, and many patients 
with ulcerative proctitis are 
constipated.  Abdominal cramping is 
common, but abdominal pain or tenderness 
is not a typical finding of UC.  The 
inflammatory process is limited to the 
mucosa, while pain receptors are located 
on the serosa or peritoneum.  The greater 
the extent of colon involved, the more 
likely the patient is to suffer from 
diarrhea.  Rectal urgency reflects 
reduced compliance of the inflamed 
rectum.

As the severity of inflammation 
increases, the patient is more likely to 
suffer from systemic symptoms.  Low-grade 
fever, malaise, occasional nausea and 
vomiting associated with defecation, 
night sweats, and arthralgias are 
frequent complaints.  With severe UC, 
patients present with fever, dehydration, 
tachycardia, and symptoms of abdominal 
tenderness, reflecting progressive 
inflammation into deeper layers of the 
colon.  A distended abdomen and tympanic 
bowel sounds accompanied by fever, 
tachycardia, and vomiting are ominous 
signs of fulminant colitis or toxic 
megacolon.

Patients with UC in remission have normal 
bowel habits, although many patients 
suffer from an accompanying irritable 
bowel syndrome with occasional cramping, 
irregular bowel habits, and the passage 
of mucus without blood or pus.

CECIL TEXTBOOK OF MEDICINE 701 (19th ed. 1992).

The United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals) has 
recently addressed the use of medical treatise evidence to 
establish a well grounded claim.  In order to relate symptoms 
to a disorder diagnosed much later, treatise evidence must 
address the symptoms so specifically as to eliminate "the 
possibility of the existence of other conditions that also 
often present with the same symptomatology."  Sacks v. West, 
11 Vet.App. 314, 317 (1998).  The treatise evidence must 
discuss the relationship between early symptoms and the 
current disorder "with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based on objective facts."  Id.; see 
also Wallin v. West, 11 Vet.App. 509 (1998).

Those cases are instructive because they reached opposite 
conclusions.  Thus, they warrant some discussion here.  In 
Sacks, the veteran testified that he had certain symptoms but 
they were not reflected in his service medical records.  So 
there were subjective, but not objective, facts with which 
the veteran attempted to link a current disability.  The 
case, however, did not turn on that issue.  Instead, the 
claim was found to be not well grounded because the statement 
from the treatise was too generic, not specifically related 
to evidence in the case at bar, and did not eliminate the 
possibility that the symptoms manifested were caused by 
another disorder.  In Wallin, the veteran's service medical 
records showed a diagnosis of an infectious disease caused by 
a specific bacterium.  Thus, there were clearly-established 
objective facts.  The claim was found to be well grounded 
because the treatise noted a statistical relationship between 
the veteran's current disability and the specific bacterium 
with which he had been infected in service.

Here, the veteran's representative asserted that he had 
certain symptoms on active duty, but the service medical 
records do not substantiate that claim, and the Board is 
unable to find clearly-established objective facts.  
Nevertheless, assuming that the veteran did have nausea, 
vomiting, diarrhea, and constipation in service, the treatise 
cited does not so specifically relate those symptoms to 
ulcerative colitis, first diagnosed many years later, as to 
exclude other disorders as their possible cause.  There are 
too many "other conditions that also often present with the 
same symptomatology."  Sacks, supra.  In essence, any link 
between the veteran's symptoms in service and the symptoms of 
ulcerative colitis, as described by the treatise upon which 
he relies, is entirely too tenuous to make the claim 
plausible under the law, i.e., well grounded.

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by evidence that the veteran had a 
chronic disorder in service and currently has the same 
chronic disorder or by evidence that establishes incurrence 
of a disorder in service and continuity of symptomatology 
thereafter.  Savage v. Gober, 10 Vet.App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  Assuming, arguendo, that ulcerative 
colitis is a chronic disorder, it was not diagnosed in 
service, so the nexus requirement is not satisfied by its 
subsequent diagnosis.  Similarly, if it is not a chronic 
disorder, then the mere occurrence of certain symptoms in 
service and continuity of those symptoms thereafter, in the 
absence of a diagnosis in service manifested by those 
symptoms, does not provide the requisite nexus.  Clearly, 
medical evidence is needed here.

In sum, neither the medical evidence of record, nor the CECIL 
TEXTBOOK OF MEDICINE, nor 38 C.F.R. § 3.303(b), provides a nexus 
between the veteran's active duty, from which he was 
separated in 1969, and ulcerative colitis, first diagnosed in 
1977 or 1978.  Accordingly, the claim for service connection 
for the postoperative residuals of ulcerative colitis, based 
on incurrence of the disorder in active service, is not well 
grounded and must be denied on that basis.

Turning now to the veteran's Air National Guard service, it 
is appropriate to review the law applicable to the basic 
entitlement to service connection.  Service connection is 
granted for injury or disease incurred or aggravated in the 
line of duty in the active military, naval, or air service if 
separation from the period of service during which the injury 
or disease was incurred or aggravated was under other than 
dishonorable conditions.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the veteran was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the veteran was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
"Active duty for training" includes full-time duty for 
training performed by National Guardsmen pursuant to 
32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by Reservists.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty.  Thus, service connection is 
granted for either an injury or disease incurred during 
annual training but only for an injury incurred during a 
weekend drill.  Ulcerative colitis is a disease, not an 
injury, so service connection may be granted if the evidence 
shows it was incurred during a period of active duty for 
training but not if it was incurred during a period of 
inactive duty training.

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991).  For 
example, an individual engaged in inactive duty training who 
is disabled from an injury incurred or aggravated in line of 
duty may be eligible to receive compensation.  On the other 
hand, compensation is not allowed for incurrence or 
aggravation of diseases on inactive duty training.  See 
Brooks v. Brown, 5 Vet.App. 484, 485 (1993); VAOPGCPREC 86-
90, 56 Fed. Reg. 45,712 (1990).  Thus, to whatever extent the 
appellant's ulcerative colitis may have had its origin during 
periods in which he engaged in inactive duty training between 
1978 and 1980, service connection is not available under the 
law.

National Guard personnel records show that the veteran was 
ordered to active duty for training from 26 to 30 March, 16 
to 21 April, and 7 to 10 May 1979.  However, there is no 
evidence of record that he incurred ulcerative colitis during 
any of those training periods.  In fact, there is evidence 
showing a history of complaints of related symptoms, and of 
an endoscopic examination disclosing findings compatible with 
ulcerative colitis, one or two years before the veteran's 
three active duty for training periods.  Thus, the claim for 
service connection, based upon incurrence of ulcerative 
colitis in the National Guard, is not well grounded and must 
be denied.

Finally, the Board notes that, at the conclusion of the 
August 1998 hearing, the veteran's representative asked that 
the Board consider regulations at 38 C.F.R. §§ 20.901, 
20.902.  The first section cited authorizes the Board to seek 
opinions from the Chief Medical Director of the Veterans 
Health Administration, from the Armed Forces Institute of 
Pathology, from the VA General Counsel, or from independent 
medical experts.  The second section cited provides that an 
appellant or his representative may request such an opinion.  
The request must be in writing and it will be granted upon a 
showing of good cause, as when the appellant identifies such 
a complex or controversial legal or medical issue as to 
warrant such an opinion.  Here, the request was not made in 
writing, and the veteran's representative did not identify an 
issue of such complexity or controversy as to warrant such an 
opinion.

The Board views the representative's comment with regard to 
the obtaining of a medical opinion, not as a request for an 
opinion, but as a request that the Board consider seeking 
such an opinion.  However, we are unable to identify an issue 
that warrants such an opinion in this case.  The present 
matter turns upon the issue of whether the claim for service 
connection is well grounded under the law, and, for the 
reasons discussed above, we find that it is not.  
Accordingly, an opinion from the sources cited above has not 
been sought.

We recognize the effort the veteran has put into prosecuting 
this claim and appeal, and appreciate his forthright and 
sincere testimony at the hearing in Hartford before the 
undersigned.  Based upon the facts and the law applicable 
thereto, however, we conclude that the evidence of record is 
insufficient to well ground the claim for service connection.


ORDER

The claim of entitlement to service connection for 
postoperative residuals of ulcerative colitis is denied, as 
not well grounded.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

